        Case 1:16-cr-00018-SHR Document 189 Filed 03/24/20 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA :                     NO. 1:16-cr-00018
                         :
    v.                   :                     (Rambo. S.J.)
                         :
TYSON BAKER              :                     (Filed Electronically)
         Defendant       :

      MOTION FOR EMERGENCY RELEASE OF DEFENDANT TO
     IMMEDIATE SUPERVISED RELEASE DUE TO COVID-19 RISK

       AND NOW, Defendant, Tyson Baker, by and through his attorney, Jack

McMahon, Esquire, of THE LAW OFFICE OF JACK MCMAHON and files the

following Motion for hereby submits this Motion for emergency rlease of

defendant to to COVID-19 risk, and avers the following:

      1. Defendant, Tyson Baker was convicted by a jury on September 14, 2017

on five of the six counts of his indictment.

      2. Defendant was sentenced on March 12, 2018 by this Court to 42 months

incarceration to be followed by three years supervised release.

      3. Defendant reported as directed to federal prison on April 2, 2018 and has

remained incarcerated.

       4. 18 U.S.C. § 3145(c) provides that defendants convicted of certain

crimes must be incarcerated absent “exceptional reasons” why incarceration is
        Case 1:16-cr-00018-SHR Document 189 Filed 03/24/20 Page 2 of 7




inappropriate.

       5. “Exceptional circumstances” has been defined as a “unique combination

of circumstances giving rise to situations that are out of the ordinary.”

      6. The “exceptional circumstances” are as follows:

          As of March 12, 2020 the new strain of coronavirus which causes

COVID-19 has infected over 132,300 people, leading to at least 4, 954 deaths

worldwide. On March 11, 2020, the World Health Organization officially

classified COVID-19 as a pandemic. President Trump declared a State of

Emergency. As of 3/20/20 there are 851 positive cases of COVID-19 in

Pennsylvania and seven deaths.

          The CDC has issued guidance that individuals of higher risk of

contracting COVID-19 – adults over 60 years old and people with chronic medical

conditions [such as lung disease, heart disease, and diabetes] – take immediate

preventative actions, including avoiding crowded areas and staying home as much

as possible. With confirmed cases in Pennsylvania that indicate community

spread, we must take every necessary action to protect vulnerable populations and

the community at large.

       7. Conditions of confinement create the ideal environment for the

transmission of contagious disease. Inmates cycle in and out of detention facilities

from all over the world and the country, and people who work in the facilities,
        Case 1:16-cr-00018-SHR Document 189 Filed 03/24/20 Page 3 of 7




including correctional officers and care and service providers, leave and return

daily without screening. Incarcerated people have poorer health than the general

population, and even at the best of times, medical care is limited. Many people

who are incarcerated also have chronic conditions like diabetes or HIV, which

makes them vulnerable to severe forms of COVID-19. According to public health

experts, incarcerated individuals “are at special risk of infection, given their living

situtations,” and “may also be less able to participate in proactive measures to

keep themselves safe,” “infection control is challenging in these settings.”

Outbreaks of the flu regularly occur in jails, and during the H1N1 epidemic in

2009, many jails and prisons dealt with high numbers of cases. In China, officials

have confirmed the coronavirus spreading at a rapid pace in Chinese prisons,

counting 500 cases. Secretary of State Mike Pompeo has called for Iran to release

Americans detained there because of the “deeply troubling reports that COVID-19

has spread to Iranian prisons,” noting that “their detention amid increasingly

deteriorating conditions defies basic human decency.” Courts across Iran have

granted 54,000 inmates furlough as part of the measures to contain coronavirus

across the country. In the U.S. steps are already being taken in some jurisdictions

to facilitate the release of elderly and sick prisoners and to reduce jail populations

by discouraging or refusing the admission of individuals arrested on non-violent

misdemeanor charges.
        Case 1:16-cr-00018-SHR Document 189 Filed 03/24/20 Page 4 of 7




       8. The State of new Jersey is releasing all of its low-level prisoners. Three

BOP guards tested positive for COVID-19. The BOP, through multiple sources, is

ground zero for the pandemic in the United States. Guards do not have masks,

hand soap and hand sanitizers are non-existent.

       9. Mr. Baker is a non-violent offender and is currently housed at FCI

Gilmer and is coming up on two years of incarceration (24 months).

       10. Mr. Baker, while at FCI Gilmer, has been working seven days a week at

The Powerhouse since August of 2018. He has also been the Town Driver since

November 2019. He also worked for three months at UNICOR.

       11. Mr. Baker received an award while incarcerated (“Act of Heroism”) for

his role in helping an auto accident victim he came upon while working outside of

the prison.

       12. Due to Mr. Baker’s background, and all of the above, prior to COVID-

19 crisis it was recommended that he be released to house arrest 6-9 months early.

This would translate to release to home detention somewhere between June of this

year and September of this year.

       13. Mr. Baker has also completed credits pursuant to the Prison Reform

Act (drug and alcohol classes and others) that should make him able to be released

now to home detention/supervised release.

       14. Mr. Baker suffers from high blood pressure and an autoimmune
       Case 1:16-cr-00018-SHR Document 189 Filed 03/24/20 Page 5 of 7




disease which causes severe psoriasis resulting in open cuts and sores on his feet.

       15. Both of the above conditions are listed by the CDC as risk factors for

catching COVID-19 and for the consequences if infected.

       16. Due to this increased risk, the defendant’s non-violent background, the

defendant’s excellent conduct while incarcerated and the closeness in time to

being released from custody anyway, it is respectfully requested this Court issue

and order immediately placing defendant on house arrest and/or general

supervised release.

      WHEREFORE, it is requested that the Court approve this Motion for

Emergency Release.


                                       Respectfully submitted,



                                       /s/ Jack McMahon
                                       Jack McMahon, Esquire
                                       Attorney I.D. No. 26798
                                       139 North Croskey Street
                                       Philadelphia, PA 19103
                                       (215)-985-4443
                                       (215)-985-4416 Fax

Date: March 24, 2020                   Attorney for Defendant
       Case 1:16-cr-00018-SHR Document 189 Filed 03/24/20 Page 6 of 7




                         CERTIFICATE OF SERVICE

      I, Jack McMahon, hereby certify that on this 19th day of April, 2017, a true

and correct copy of the foregoing motion was served upon the party named below

via electronic means to the addressed as follows:


William A. Behe, ADA
Office of the United States Attorney
Ronald Reagan Federal Building
228 Walnut Street
Suite 220
Harrisburg, PA 17108
email: William.Behe@usdoj.gov



                                       /s/ Jack McMahon
                                       Jack McMahon, Esquire
       Case 1:16-cr-00018-SHR Document 189 Filed 03/24/20 Page 7 of 7



                 IN THE UNITED STATES DISTRICT COURT

              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :

      v.                              : CRIMINAL DOCKET NO. 1:16-cr-00018

                                      :

TYSON BAKER                           :



                                      ORDER

      AND NOW, to wit, this        day of                    , 2020, upon consideration

of Defendant's Motion FOR EMERGENCY RELEASE, it is hereby ORDERED that the foregoing

Motion FOR EMERGENCY RELEASE is GRANTED.



                                      ______________________________
                                                               J.
